DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 21 February 2022.  These drawings are not accepted.  Only three of drawings were in colored (Figures 10-12).  Figures 7-9 and 13-15 are still illegible. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umeda (PG Pub 20150084719) and in view of Yamamoto (PG Pub 20160189797).
Considering claim 1, Umeda (Figure 5) teaches a bulk acoustic wave resonator, comprising: a first electrode (35 + paragraph 0058) disposed on a substrate (32 + paragraph 0058); a piezoelectric (36 + paragraph 0058), of which at least a portion is disposed on the first electrode; a second electrode (37 + paragraph 0058) disposed on the piezoelectric layer; a passivation layer (38 + paragraph 0058) disposed to cover the first electrode and the second electrode and either one of both of the piezoelectric layer and the passivation layer have aluminum nitride, or aluminum nitride added with a doping material, configured to have a ratio of an out of plane lattice constant “c” to an in plane lattice constant “a” (c/a) of less than 1.58 (36 + paragraph 0058 + paragraph 0064 + It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433)).
	However, Umeda does not teach wherein either one or both of the first electrode and the second electrode comprise an aluminum alloy layer.

	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include either one or both of the first electrode and the second electrode comprise an aluminum alloy layer into Umeda’s device for the benefit of using a well-known common material based on its suitability for the intended use as a matter of obvious design choice.
Considering claim 2, Yamamoto (Figure 16C1) teaches wherein the aluminum alloy layer contains scandium (SC) (244a + 244b + paragraph 0237).
Considering claim 3, Yamamoto discloses the claimed scandium except for wherein the content of scandium is 0.1 to 5 at%.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the content of scandium is 0.1 to 5at%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Considering claim 4, Umeda (Figure 5) teaches wherein the doping material of the piezoelectric layer and the passivation layer comprises one selected from the group consisting of scandium (36 + paragraph 0058 + 0064), erbium, yttrium, lanthanum, titanium, zirconium and hafnium or combinations thereof.
Considering claim 5, Umeda teaches wherein the content of the doping material of the piezoelectric layer and the passivation layer is 0.01 to 30at% (paragraphs 0064 + 0069). 
Considering claim 6, Umeda teaches wherein the either one or both of the piezoelectric layer and passivation layer are subjected to tensile stress when stacked (It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433)).
Considering claim 7, Yamamoto (Figure 16C1) teaches wherein the first electrode and the second electrode both comprises an aluminum alloy layer containing scandium (244a + 224b + paragraph 0237).
Considering claim 8, Yamamoto (Figure 16C1) teaches wherein the first electrode comprises a layer formed of any one of or a layer formed of an alloy comprising any one selected from the group consisting of molybdenum (Mo), ruthenium (Ru), tungsten (W), iridium (IR), platinum (Pt), copper (Ti), tantalum (Ta), nickel (Ni) and chromium (Cr) (244a + paragraph 0237) and the second electrode comprises an aluminum alloy layer containing scandium (Sc) (244b + paragraph 0237).
Considering claim 9, Yamamoto (Figure 16C1) teaches wherein the first electrode comprises an aluminum alloy layer containing scandium (Sc) (244a + paragraph 0237) and the second electrode comprises a layer formed of any one of or a layer formed of an alloy comprising any one selected from the group consisting of molybdenum (Mo), ruthenium (Ru), tungsten (W), iridium (Ir), platinum (Pt), copper (Ti), tantalum (Ta), nickel (Ni) and chromium (Cr) (244b + paragraph 0237).
Considering claim 18, Umeda (Figure 5) teaches wherein the doping material of the piezoelectric layer comprises one selected from the grouping consisting of scandium (36 + paragraph 0058), erbium, yttrium, lanthanum, titanium, zirconium, and hafnium or .
Claims 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umeda (PG Pub 20150084719), in view of Yamamoto (PG Pub 20160189797) and in view of Ohara (PG Pub 20070188270).
Considering claim 10, Umeda in view of Yamamoto (Figure 16C1) teaches any one selected from the group consisting of molybdenum (Mo), ruthenium (Ru), tungsten (W) (paragraph 0237), iridium (Ir), platinum (Pt), copper (Ti), tantalum (Ta), nickel (Ni), and chromium (Cr) and comprising an aluminum alloy layer containing scandium (244a + paragraph 0237).
However, Umeda in view of Yamamoto does not teach wherein the first electrode comprises a 1-1 electrode layer comprising a layer formed of any one of or a layer formed of an alloy and a 1-2 electrode layer disposed in an upper portion of the 1-1 electrode layer.
Ohara (Figure 1A) teaches wherein the first electrode comprises a 1-1 electrode layer (30 + paragraph 0036) comprising a layer formed of any one of or a layer formed of an alloy and a 1-2 electrode layer (40 + paragraph 0036) disposed in an upper portion of the 1-1 electrode layer.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include wherein the first electrode comprises a 1-1 
Considering claim 11, Umeda in view of Yamamoto and Ohara (Figure 1A) teaches wherein the first electrodes comprises a 1-1 electrode layer comprising an aluminum alloy layer containing scandium (Sc), and a 1-2 electrode layer disposed in an upper portion of the 1-1 electrode layer and comprising a layer formed of any one of or a layer formed of an alloy comprising any one selected from the group consisting of molybdenum (Mo), ruthenium (Ru), tungsten (W) (paragraph 0237), iridium (Ir), platinum (Pt), copper (Ti), tantalum (Ta), nickel (Ni), and chromium (Cr) (244a + paragraph 0237 of Yamamoto).
Considering claim 12, Umeda in view of Yamamoto teaches wherein the second electrode comprising any one selected from the group consisting of molybdenum (Mo), ruthenium (Ru), tungsten (W) (paragraph 0237), iridium (Ir), platinum (Pt), copper (Ti), tantalum (Ta), nickel (Ni), and chromium (Cr) (244a + paragraph 0237) and a electrode comprising an aluminum alloy layer containing scandium (Sc) (paragraph 0237).
However, Umeda in view of Yamamoto does not teach the second electrode comprises a 2-1 electrode layer comprising a layer formed of any one of or a layer formed f an alloy and a 2-2 electrode layer disposed in an upper portion of the 2-1 electrode layer.
Ohara (Figure 1A) teaches the second electrode comprises a 2-1 electrode layer (160B + paragraph 0085) comprising a layer formed of any one of or a layer formed f an 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include wherein the first electrode comprises a 2-1 electrode layer comprising a layer formed of any one of or a layer formed of an alloy and a 1-2 electrode layer disposed in an upper portion of the 2-2 electrode layer into Umeda’s device for the benefit of being able to obtain a highly oriented electrode.
Considering claim 13, Umeda in view of Yamamoto and Ohara (Figure 13A) teaches wherein the second electrode comprises a 2-1 (160B + paragraph 0085) electrode layer comprising an aluminum alloy layer containing scandium (Sc) and a 2-2 (140B + paragraph 0085) electrode layer disposed in an upper portion of the 2-1 electrode layer and comprising a layer formed of any one of or a layer formed of an alloy comprising any one selected from the group consisting of molybdenum (Mo), ruthenium (Ru), tungsten (W) (paragraph 0237), iridium (Ir), platinum (Pt), copper (Ti), tantalum (Ta), nickel (Ni), and chromium (Cr) (244a + paragraph 0237 of Yamamoto).
Considering claim 14, Umeda in view of Yamamoto and Ohara (Figure 13A) teaches wherein the second electrode comprises a 2-1 (160B + paragraph 0085) electrode layer comprising a layer formed of any one of or a layer formed of an alloy comprising any one selected from the group consisting of molybdenum (Mo), ruthenium (Ru), tungsten (W) (paragraph 0237), iridium (Ir), platinum (Pt), copper (Ti), tantalum (Ta), nickel (Ni), and chromium (Cr) (244a + paragraph 0237 of Yamamoto) and a 2-2 electrode layer (140B + paragraph 0085 of Ohara) disposed in an upper portion of the 
Considering claim 15, Umeda in view of Yamamoto and Ohara (Figure 13A) teaches wherein the second electrode comprises a 2-1 (160B paragraph 0085) electrode layer comprising an aluminum alloy layer containing scandium (Sc) (244a + paragraph 0237) and a 2-2 (140B + paragraph 0085) electrode layer disposed in an upper portion of the 2-1 electrode layer and comprising a layer formed of any one of or a layer formed of an alloy comprising any one selected from the group consisting of molybdenum (Mo), ruthenium (Ru), tungsten (W) (paragraph 0237), iridium (Ir), platinum (Pt), copper (Ti), tantalum (Ta), nickel (Ni), and chromium (Cr) (244a + paragraph 0237).
Considering claim 16, Umeda in view of Yamamoto and Ohara (Figure 13A) teaches wherein the second electrode comprises a 2-1 (160B + paragraph 0085) electrode layer comprising a layer formed of any one of or a layer formed of an alloy comprising any one selected from the group consisting of molybdenum (Mo), ruthenium (Ru), tungsten (W) (paragraph 0237), iridium (Ir), platinum (Pt), copper (Ti), tantalum (Ta), nickel (Ni), and chromium (Cr) and a 2-2 (140B + paragraph 0085) electrode layer disposed in an upper portion of the 2-1 electrode layer an comprising an aluminum alloy layer containing scandium (Sc) (244a + paragraph 0237).
Considering claim 17, Umeda in view of Yamamoto and Ohara (Figure 13A) teaches wherein the second electrode comprises a 2-1 (160B + paragraph 0085) electrode layer comprising an aluminum alloy layer containing scandium (Sc) and a 2-2 electrode layer disposed in an upper portion of the 2-1 (140B + paragraph 0085) .
Response to Arguments
Applicant's arguments filed 21 February 2022 have been fully considered but they are not persuasive. Regarding the applicant’s arguments that Umeda merely discloses that the content of scandium ranges from 5 to 43 atomic percent that that “as Sc content increases from 0 atomic percent to 43 atomic percent the piezoelectric constant d33 increases gradually and therefore the ScAIN in the c-axis becomes soft and is not the same as the claimed structure the examiner disagrees.  Umeda does teaches the piezoelectric layer 36 made of aluminum nitride and doped with scandium as described in paragraph 0058.  It also teaches the applicant’s claimed content of scandium (see Figure 9 + paragraph 0069 + “43 atomic percent or less”) along with paragraph 0072 (which teaches “24 atomic percent or less”).  Therefore, Umeda does teaches the same exact structure as the applicant claims (i.e. either one or both of the piezoelectric layer and the passivation layer have aluminum nitride, or aluminum nitride added with a doping material (i.e. Scandium with a content of scandium is 0.1 to 5at% (i.e. paragraph 0072 + “24 atomic percent or less”)) configured to have a ratio of an out of plane lattice constant “c” to an in-plane lattice constant “a” (c/a) of less than 1.58.  Assuming arguendo, the applicant does admit that Umeda discloses the content of .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
/BRYAN P GORDON/Primary Examiner, Art Unit 2837